 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 230 
In the House of Representatives, U. S.,

May 4, 2009
 
RESOLUTION 
Recognizing the historical significance of the Mexican holiday of Cinco de Mayo. 
 
 
Whereas May 5, or Cinco de Mayo in Spanish, is celebrated each year as a date of great importance by the Mexican and Mexican-American communities; 
Whereas the Cinco de Mayo holiday commemorates May 5, 1862, the date on which the Battle of Puebla was fought by Mexicans who were struggling for their independence and freedom; 
Whereas Cinco de Mayo has become one of Mexico’s most famous national holidays and is celebrated annually by nearly all Mexicans and Mexican-Americans, north and south of the United States-Mexico border; 
Whereas the Battle of Puebla was but one of the many battles that the courageous Mexican people won in their long and brave struggle for independence and freedom; 
Whereas the French, confident that their battle-seasoned troops were far superior to the almost amateurish Mexican forces, expected little or no opposition from the Mexican army; 
Whereas the French army, which had not experienced defeat against any of Europe’s finest troops in over half a century, sustained a disastrous loss at the hands of an outnumbered, ill-equipped, and ragged, but highly spirited and courageous, Mexican force; 
Whereas after three bloody assaults upon Puebla in which over a thousand gallant Frenchmen lost their lives, the French troops were finally defeated and driven back by the outnumbered Mexican troops; 
Whereas the courageous and heroic spirit that Mexican General Zaragoza and his men displayed during this historic battle can never be forgotten; 
Whereas many brave Mexicans willingly gave their lives for the causes of justice and freedom in the Battle of Puebla on Cinco de Mayo; 
Whereas the sacrifice of the Mexican fighters was instrumental in keeping Mexico from falling under European domination; 
Whereas the Cinco de Mayo holiday is not only the commemoration of the rout of the French troops at the town of Puebla in Mexico, but is also a celebration of the virtues of individual courage and patriotism of all Mexicans and Mexican-Americans who have fought for freedom and independence against foreign aggressors; 
Whereas Cinco de Mayo serves as a reminder that the foundation of the United States is built by people from many nations and diverse cultures who are willing to fight and die for freedom; 
Whereas Cinco de Mayo also serves as a reminder of the close spiritual and economic ties between the people of Mexico and the people of the United States, and is especially important for the people of the southwestern States where millions of Mexicans and Mexican-Americans make their homes; 
Whereas in a larger sense Cinco de Mayo symbolizes the right of a free people to self-determination, just as Benito Juarez once said, El respeto al derecho ajeno es la paz (The respect of other people's rights is peace); and 
Whereas many people celebrate during the entire week in which Cinco de Mayo falls: Now, therefore, be it  
 
That the House of Representatives recognizes the historical struggle for independence and freedom of the Mexican people and requests the President to issue a proclamation recognizing that struggle and the importance of Cinco de Mayo.  
 
Lorraine C. Miller,Clerk.
